          Case 3:11-cv-00112-JCM-WGC Document 120 Filed 03/01/21 Page 1 of 2




1
                              UNITED STATES DISTRICT COURT
2
                                     DISTRICT OF NEVADA
3
                                               ***
4
      ROBERT ROYCE BYFORD,                          Case No. 3:11-cv-00112-JCM-WGC
5
           Petitioner,
6                                                   ORDER GRANTING
           v.                                       MOTION FOR EXTENSION OF TIME
7                                                   (ECF NO. 115)
8     WILLIAM GITTERE, et al.,
9          Respondents.
10

11

12         In this capital habeas corpus action, the petitioner, Robert Royce Byford,
13   represented by appointed counsel, filed a third amended petition for writ of habeas
14   corpus on January 30, 2020 (ECF No. 92). Respondents filed a motion to dismiss the
15   third amended petition on September 25, 2020 (ECF No. 107). After a 62-day extension
16   of time and then a 25-day extension of time, Byford was due to respond to the motion to
17   dismiss by February 19, 2021. See Order entered October 24, 2019 (ECF No. 88);
18   Order entered December 11, 2020 (ECF No. 112); Order entered January 27, 2021
19   (ECF No. 114).
20         On February 19, 2021, Byford filed a motion for extension of time (ECF No. 115),
21   requesting a further 5-day extension of time, to February 24, 2021. Then, on February
22   24, 2021, Byford filed his response to the motion to dismiss (ECF No. 116), along with a
23   motion for leave to conduct discovery (ECF No. 117) and a motion for evidentiary
24   hearing (ECF No. 119). Byford’s counsel states that the extension of time was
25   necessary because of his obligations in other cases. Respondents do not oppose the
26   motion for extension of time.
27

28
                                                1
          Case 3:11-cv-00112-JCM-WGC Document 120 Filed 03/01/21 Page 2 of 2




1              The Court finds that Byford’s motion for extension of time is made in good faith

2    and not solely for the purpose of delay, and that there is good cause for the extension of

3    time requested.

4              IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time

5    (ECF No. 115) is GRANTED. Petitioner response to the motion to dismiss, as well as

6    his motion for leave to conduct discovery (ECF No. 117) and motion for evidentiary

7    hearing (ECF No. 119), will be considered timely filed.

8              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

9    proceedings set forth in the order entered October 24, 2019 (ECF No. 88) will remain in

10   effect.

11

12                   March___
               DATED THIS  1, 2021.
                               day of ______________________, 2021.
13

14
                                                 JAMES C. MAHAN,
15                                               UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    2
